Citation Nr: 0904032	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  05-15 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to service connection for residuals of a 
head injury.

2.	Entitlement to a higher rating for bilateral hearing 
loss, initially evaluated as noncompensable from November 5, 
2002 to August 29, 2006, and evaluated as     10 percent 
disabling since August 30, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from February 1964 to 
February 1968.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas which granted service connection for 
bilateral hearing loss, and denied service connection for 
head injury residuals.     The Veteran appealed the RO's 
decision, to include the initial noncompensable evaluation 
that was assigned for his hearing loss. See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals 
the initial rating for a disability, VA must consider the 
propriety of a "staged" rating based on changes in the 
degree of severity of it since the effective date of service 
connection).

In a June 2007 rating action the RO increased to 10 percent 
the evaluation for bilateral hearing loss, effective August 
30, 2006. The claim for a higher schedular evaluation 
presently remains on appeal. See A.B. v. Brown, 6 Vet. App. 
35, 39 (1993).


FINDINGS OF FACT

1.	There is no competent evidence indicating that the 
Veteran currently has any residuals of a head injury during 
service. 

2.	From the November 5, 2002 effective date of service 
connection up until September 2, 2004, the Veteran's 
bilateral hearing loss corresponded to no more than a 
designation of IX in the right ear, and I in the left ear.

3.	For the time period from September 3, 2004 to August 29, 
2006, there is of record an audiological evaluation at a 
private clinic establishing hearing loss at level VII in the 
right ear, and II in the left.

4.	Since August 30, 2006, the VA audiological examination 
findings show hearing loss no worse than at the designations 
of V in the right ear and II in the left ear.


CONCLUSIONS OF LAW

1.	The criteria are not met for a grant of service 
connection for residuals of a head injury. 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.	The criteria are not met for an initial compensable 
rating for bilateral hearing loss from November 5, 2002 to 
September 2, 2004. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.85, 4.86, Diagnostic Code 6100 (2008).

3.	The criteria are met for a 10 percent rating for 
bilateral hearing loss from September 3, 2004 to August 29, 
2006. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.85, 4.86, 
Diagnostic Code 6100 (2008).

4.	The criteria are not met for a higher rating than 10 
percent for bilateral hearing loss since August 30, 2006. 38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.85, 4.86, Diagnostic 
Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi,          
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied  and compliant notice was not previously provided. See 
Mayfield v. Nicholson,     444 F.3d 1328, 1333-34 (Fed. Cir. 
2007). 

The United States Court of Appeals for Veterans Claims 
(Court) has held in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. §  3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.
The RO has informed the Veteran of what evidence would 
substantiate his claim for service connection for residuals 
of a head injury through November 2002, May 2006 and May 2007 
VCAA notice letters, which notified him as to each element of 
satisfactory notice set forth under the Pelegrini II 
decision. The March 2005 Statement of the Case (SOC) 
explained the general criteria to substantiate a claim for 
service connection. The VCAA notice further indicated the 
joint obligation between VA and the Veteran to obtain 
pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining further 
VA medical records, private treatment records and other 
Federal records. See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002). Furthermore, an addendum to the May 2007 
correspondence provided notice concerning both the disability 
rating and effective date elements of a pending claim for 
benefits.

Pertaining to the claim for a higher initial rating for 
bilateral hearing loss, a claim-specific VCAA notice is not 
required. Where a claim for service connection has been 
substantiated and an initial rating and effective date 
assigned, the filing of a NOD with the RO's decision as to 
the assigned disability rating does not trigger additional 38 
U.S.C.A. § 5103(a) notice. See Goodwin v. Peake, 22 Vet. App. 
128, 137 (2008); see also Dunlap v. Nicholson, 21 Vet. App. 
112, 119 (2007) (in general observing that Veteran must 
demonstrate prejudice from alleged VA failures to notify). 
There is therefore no requirement that the RO have apprised 
the Veteran of the requirements of the VCAA as pertaining to 
this claim. In any event, the Veteran has been provided 
several notice letters explaining what evidence would 
substantiate his claim for entitlement to the benefit sought, 
and the March 2005 SOC cited to the applicable law and 
regulations.

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. 
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
November 2002 VCAA notice to the Veteran met this standard 
since it preceded issuance of the September 2003 RO rating 
decision on appeal. While the May 2006 and May 2007 notice 
letters in comparison did not meet this requirement, the 
Veteran has had an opportunity to respond to the most recent 
correspondence in advance of the November 2008 Supplemental 
SOC (SSOC) readjudicating his claims. During this time period 
the Veteran underwent VA examinations, and the RO continued 
to attempt to obtain his complete service treatment records. 
There is no indication of any further available evidence or 
information that must be associated with the record. The 
Veteran has therefore had the full opportunity to participate 
in the adjudication of the claims. See Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. 
Cir. 2007).                

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining VA outpatient 
treatment records, and records of private medical treatment. 
The Veteran has undergone several VA examinations to 
determine the severity of his hearing loss. 38 C.F.R. § 4.1 
(for purpose of application of the rating schedule accurate 
and fully descriptive medical examinations are required with 
emphasis on the limitation of activity imposed by the 
disabling condition). The RO has attempted on several 
occasions to obtain treatment records from the Veteran's 
active duty service, and in May 2007 issued a formal 
memorandum as to the unavailability of these records. Through 
April 2003 correspondence, the RO informed the Veteran of 
various alternative sources of evidence he could provide to 
support his claims in lieu of service records. Another 
inquiry with the National Personnel Records Center (NPRC) for 
specific records of in-service hospitalization did not yield 
the requested documentation.

The Veteran has since provided additional private medical 
records, and lay statements from other individuals. He 
declined the opportunity to testify at a hearing in support 
of his claims. The record as it stands includes sufficient 
competent evidence to decide the claims. See 38 C.F.R. § 
3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claims on the merits.


Analyses of the Claims

Service Connection for Residuals of a Head Injury

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303(a) (2008). 
Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2008).

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b) (2008).

Certain disorders involving what are recognized as diseases 
of a chronic nature, including an organic disease of the 
nervous system, will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

Based on the absence of competent evidence upon which to 
associate any current claimed disability with an identified 
head injury during service, the Board has determined that the 
preponderance of the evidence is against the claim, and the 
appeal will be denied.

The claims file reflects that RO measures to obtain service 
treatment records for the Veteran's active duty service from 
February 1964 to February 1968, including several requests to 
the National Personnel Records Center, have been 
unsuccessful. There is a May 2007 formal memorandum to the 
file which documents this fact. 

Where the claimant's service treatment records are 
unavailable through no fault of the Veteran, VA has a 
heightened duty to assist the claimant in the development of 
his claim. See Marciniak v. Brown, 10 Vet. App. 198, 200 
(1997), citing O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 
This heightened duty to assist includes the obligation to 
search for alternative medical records. Moore v. Derwinski, 1 
Vet. App. 401 (1991). The case law does not, however, lower 
the legal standard for proving a claim for service connection 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant. See Russo v. Brown, 9 Vet. App. 
46, 51 (1996). The Board's analysis of the Veteran's claim is 
undertaken with this duty in mind.

There are presently on file treatment records dated from the 
Veteran's reserve duty between 1971 and 1997 including 
several periodic review examinations, which do not disclose 
or refer to the occurrence of a head injury, or symptoms with 
a possible connection to the same, such as headaches or 
visual problems.

The Veteran describes as an alleged injury during service 
that in the summer of 1965 while playing in an intersquadron 
softball fastpitch game he was struck on the head with the 
ball and knocked unconscious. He indicates that he was then 
transported to the Elmandorf Air Force Base hospital in 
Anchorage, Alaska where he underwent treatment for several 
days. He further indicates that he now experiences migraine 
headaches originating from the side of the head where the 
ball stuck him, and describes having several instances of a 
transient ischemic attack (TIA). The Veteran alleges that as 
a result of a TIA the optic nerve was permanently damaged, 
and he lost vision in the left eye. 

The RO completed an additional records inquiry to the NPRC as 
to any report of hospitalization at Elmandorf Air Force Base 
between May and August 1965 for the injury described, and in 
December 2007 the NPRC responded that no corresponding 
records were on file.

In his November 2003 correspondence, an individual who served 
with the Veteran at Elmandorf Air Force Base stated that in 
June 1965 he and the Veteran were members of an intersquadron 
fast pitch softball team, and that he recalled when the 
Veteran was hit in the head and taken to the hospital. 
According to this individual, he did not recall how long the 
Veteran stayed in the hospital, but seemed to remember that 
he was on light duty for a while.

Following his separation from service, the Veteran underwent 
inpatient admission to a private facility in April 1999 for 
evaluation of chest pain and dizziness. The diagnosis on 
discharge was dyspnea, chest pain, and dizziness, unknown 
etiology, resolved. A July 1999 report of private 
hospitalization indicates the Veteran complained of left side 
weakness, headaches, and light-headedness. Also described was 
blurred vision, double vision, ringing in the ears, joint 
pain, shortness of breath, and numbness. He reported a 
history of arthritis, frequent headaches, and head injury. 
The diagnosis is not immediately apparent from the report. On 
admission again in January 2001 he had experienced an episode 
of vertigo, with difficulty talking and concentrating, and 
the clinical impression was probable labyrinthitis. 

The January 2001 initial outpatient consultation report from 
a private otolaryngology clinic indicates the Veteran had 
experienced positional dizziness for approximately one and 
one half years. He had undergone outpatient knee surgery and 
went home that afternoon with nausea, and later passed out 
hitting his head on  a table. He was taken to the emergency 
room and had a normal EKG and CT scan of the brain, and was 
placed on medication for a suspected TIA. Since then he had 
manifested positional vertigo, and bilateral intermittent 
pressure in his ears. He denied further episodes of slurring 
speech, or focal motor or sensory deficits of his 
extremities. The physician noted a history of head blows in 
the past, including one instance when a baseball hit him in 
the left temple knocking him unconscious. The impression was 
of positional vertigo, rule out labyrinthine dysfunction, and 
history of cerebrovascular microvascular disease. 

On evaluation at the above clinic in February 2001 and on 
several subsequent instances, the assessment was mixed 
central and peripheral vestibulopathy with evidence for 
bilateral endolymphatic hydrops, and history of previous 
cerebrovascular disease. In October 2003 he underwent the 
implantation of a right endolymphatic mastoid shunt, intended 
to alleviate a vestibulopathy disorder with evidence for 
bilateral endolymphatic hydrops, consistent with migraine 
headaches. Also noted was a history of previous 
cerebrovascular disease, beginning with an initial episode in 
1999 and having occurred a second time since then.

The May 2003 report from Dr. S.G., a private neurologist 
stated that the Veteran described headaches and other 
symptoms the Veteran thought might be a transient ischemic 
attack. There were no other symptoms such as nausea, 
vomiting, focal numbness, weakness, or difficulty with speech 
or language. The clinical impression was that TIAs were 
unlikely, and that the dizziness was probably more related to 
vestibulopathy. Other disorders listed included migraine 
headaches, posterior headaches, hydrops, and a subjective 
history of TIAs beginning in 2000 after the Veteran developed 
intense vertigo and some difficulty speaking. An MRI study 
later that month determined a scan of the Veteran's brain 
showed nonspecific deep white matter changes. The physician 
considered that these could be migraine related or age 
related, and did not necessarily represent transient ischemic 
attack or stroke. 

A November 2005 private hospitalization report indicates 
admission for symptoms of dizziness, nausea and diaphoresis. 
The evaluating physician indicated this was an episode of 
vertigo, and expressed doubt it would turn out to be a 
cerebrovascular episode given that the Veteran no longer had 
the symptomatology. The working diagnosis was nonspecific 
dizziness. 





Reports from a VA ophthalmology clinic indicate in December 
2005 an assessment of optic neuropathy, left eye, with the 
diagnosis including ischemic optic neuropathy, as compared to 
inflammatory or metabolic. The following month optic 
neuropathy was noted as stable. Additional VA outpatient 
records list as part of the Veteran's ongoing treatment 
profile migraine headaches, and a November 2005 TIA of the 
eye. 

On consideration of these findings there is no indication 
that the medical manifestations for which the Veteran has 
continuously received treatment have a  likelihood of a 
relationship to his described in-service injury. There is a 
background of treatment received for episodic neurological 
complaints occurring since 1999, with migraine headaches, 
vertigo, and at times speech difficulty, along with vision 
problems, diaphoresis, and more generalized pain and 
discomfort. At least one treating physician suspected 
transient ischemic attack, although other treatment providers 
disagreed with that assessment. These symptoms collectively 
provide evidence of a current claimed disability, to be 
evaluated as to whether it is incidental to service. Moore v. 
Nicholson, 21 Vet. App. 211, 215 (2007), citing Franscisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-
connected injury is limited to those claims which show a 
present disability."). See also Hicks v. West, 12 Vet. App. 
86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The record must further show by competent medical evidence 
that there is a current disability comprised of these 
symptoms that is due to a head injury, and for the reasons 
indicated the preponderance of evidence on this subject 
weighs against the claim. Attempts to obtain documentation of 
the Veteran's identified injury have not yielded any such 
information. While service treatment records were missing, a 
supplemental request for the in-service hospitalization 
report from the 1965 injury did not obtain this record. Based 
upon the Veteran's own assertions as well as those from the 
individual who stated he witnessed the injury, however, 
further inquiry into whether there is any residual disability 
from the incident is necessary. See e.g., Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay 
evidence provided is credible and competent, the absence of 
contemporaneous medical documentation does not preclude 
further evaluation as to the etiology of the claimed 
disorder). This requires first determining whether there is 
any continuity of symptomatology from service. 38 C.F.R. § 
3.303(b). See also Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007) (the elements of in-service incurrence of a disease or 
injury, and an association between that and a present 
diagnosed disability may be substantiated through a 
demonstration of continuity of symptomatology); Clyburn v. 
West, 12 Vet. App. 296, 302 (1999). As indicated though, the 
evidence from the Veteran's separation from service up to the 
present time does not demonstrate that this is the case.

The medical records from the Veteran's reserve duty between 
1971 and 1997 consistently are absent mention of neurological 
complaints, or other symptoms he or an evaluating physician 
attributed to a head injury. There is no reference to a 
previous head injury. Reports of review examinations 
repeatedly state he generally had no ongoing health concerns. 
The initial indication of symptomatology in connection with 
this claim is an April 1999 hospital admission for chest 
pain, dyspnea and dizziness. The etiology of his condition 
was unknown. Consequently, the original appearance of a 
claimed disability was not until more than 30 years after the 
Veteran's injury occurred. There is no other evidence 
including based on the Veteran's own contentions that there 
were any intervening residual symptoms from the original 
injury up until the current time period. See generally Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (providing that 
evidence of a prolonged period without medical complaint 
after service can be considered along with other factors in 
the analysis of a service connection claim). It follows that 
a continuity of symptoms is not shown to have been present.

Records of subsequent evaluation and treatment next have been 
considered as to whether they support a link between a head 
injury and current disability. This includes whether any 
physician or other treatment provider offered a medical 
opinion on the etiology of current symptoms. The Veteran 
states the theory that transient ischemic attacks are the 
result of the head injury and have since caused other 
symptoms to manifest. Reviewing his July 1999 inpatient 
report, there are symptoms of motor weakness, headaches, and 
visual disturbances noted, but no conclusive discussion of 
diagnosis or etiology. When evaluated in January 2001 for 
vertigo and speech difficulty, the diagnosis was probably 
labyrinthitis, and therefore an entirely different etiology 
than resulting from a TIA or other head injury residual. 

Following this the May 2003 report from a private neurologist 
deemed that the occurrence of TIAs were unlikely, and that 
the Veteran's migraine headaches, hydrops, and dizziness were 
probably related to vestibulopathy. An MRI scan did not 
indicate the occurrence of a TIA or stroke. Similarly, during 
a November 2005 inpatient treatment instance the suspected 
illness was an episode of vertigo, as opposed to a 
cerebrovascular episode as there were no ongoing symptoms to 
suggest that had occurred. There is notably a December 2005 
VA ophthalmologist's report which provided an assessment of 
optic neuropathy, left eye, and characterized it as ischemic 
optic neuropathy. In reviewing these reports, while there are 
some medical providers who discussed the likelihood of a 
recent TIA, none of these physicians indicated or suggested 
that there was any link to an incident of the Veteran's 
service. 

In addition, to the extent that in January 2001 an evaluating 
physician referred to the in-service head injury from having 
been hit during a recreational event, the physician did not 
further opine on whether the incident was an actual cause of 
pathology. His comment as stated represents only a 
reiteration of the Veteran's own reported history, and 
without an accompanying medical judgment does not offer 
competent evidence of a causal nexus. See, e.g., LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (information simply 
recorded by a medical examiner, unenhanced by additional 
comment by that examiner, does not on its own constitute 
competent medical evidence).

Based on the above the evidence within a few years after the 
in-service injury through at least 1999 is absent symptoms or 
complaints from a head injury. Nor has any physician up to 
this point suggested there are current head injury residuals. 
The medical evidence points to the onset of symptomatology 
several years post-service, and also identifies a peripheral 
vestibular disorder as an alternative explanation for several 
of the Veteran's recent symptoms. 

The Board has further considered the Veteran's own 
contentions in this case that his claimed neurological 
symptoms developed as the result of his identified head 
injury during service. As he is layperson without qualifying 
background and expertise, however, the Veteran's own 
statement on the issue of causation cannot be dispositive 
without consistent medical evidence. See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Accordingly, the claim for service connection for residuals 
of a head injury must be denied. The preponderance of the 
evidence is against the claim, and under these circumstances 
the benefit-of-the-doubt doctrine does not apply. See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Bilateral Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2008). Each service-connected disability is rated on the 
basis of specific criteria identified by Diagnostic Codes. 38 
C.F.R. § 4.27. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability. 38 C.F.R. § 4.1. 

When the issue for consideration is that of entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required. Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999). 

The RO has evaluated bilateral hearing loss as noncompensable 
from November 5, 2002 to August 29, 2006, and at the 10 
percent level since August 30, 2006. 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2008).

The evidence of record warrants the continuation of 
assignment of an initial noncompensable evaluation from the 
effective date of service connection, although with the grant 
of a 10 percent rating as of September 3, 2004. Considering 
the basis for any further increase in rating, a higher 
evaluation than 10 percent is not warranted since then. This 
constitutes a partial grant of the benefit sought. 

Under the applicable criteria disability ratings are 
determined by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are performed. Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992). Hearing loss disability evaluations 
range from 0 percent (i.e., noncompensable) to 100 percent 
based on organic impairment of hearing acuity, as measured by 
controlled speech discrimination tests in conjunction with 
the average hearing threshold, as measured by puretone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz. The rating schedule establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness. VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test. The vertical lines in Table VI (in 
38 C.F.R. § 4.85) represent nine categories of the percentage 
of discrimination based on the controlled speech 
discrimination test. The horizontal columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test. The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss. 
 
The percentage evaluation is found from Table VII by 
intersecting the vertical column appropriate for the numeric 
designation for the ear having the better hearing acuity and 
the horizontal row appropriate to the numeric designation 
level for the ear having the poorer hearing acuity. For 
example, if the better ear has a numeric designation Level V 
and the poorer ear has a numeric designation Level VII, the 
percentage evaluation is 30 percent. See 38 C.F.R. § 4.85 
(2008).


The records obtained from a private otology and neurology 
clinic provide results from audiometric tests conducted 
intermittently from September 2001 through November 2005, and 
which show some gradual changes in hearing thresholds over 
this time. A January 2001 evaluation was also completed but 
was reported in terms of graphical results, not numerical 
thresholds. See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(VA may not interpret graphical representations of 
audiometric data). 

The September 2001 audiometric test finding show on 
authorized audiological evaluation pure tone thresholds, in 
decibels of:



HERTZ



1000
2000
3000
4000
RIGHT
40
55
60
60
LEFT
35
45
55
60

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 84 percent in the left ear.

There were some more pronounced findings obtained on further 
evaluations, including from April 2004:



HERTZ



1000
2000
3000
4000
RIGHT
65
65
70
75
LEFT
40
50
60
60







Speech audiometry revealed speech recognition ability of 42 
percent in the right ear and of 100 percent in the left ear.

On evaluation in November 2005 pure tone thresholds were as 
follows:




HERTZ



1000
2000
3000
4000
RIGHT
65
70
70
75
LEFT
40
50
60
60

Speech audiometry at that time revealed speech recognition 
ability of 56 percent in the right ear and of 92 percent in 
the left ear.

During a February 2003 VA audiological examination the 
puretone audiometric test results obtained, reported in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
50
55
60
LEFT
30
30
50
55

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 94 percent in the left ear. 
The audiologist summarized test results as indicating a mild 
to moderately severe sensorineural loss of hearing 
sensitivity from 500 through 4000 Hertz in the right ear, and 
mild to moderate sensorineural loss from 1000 to 4000 Hertz 
in the left ear. An accompanying examination report from a VA 
otolaryngologist stated the conclusion that the Veteran's 
bilateral hearing loss with tinnitus was considered at least 
as likely as not secondary to exposure to excessive noise on 
the flight line while on active duty.

On evaluation in September 2004 at a private audiology 
clinic, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
70
95
100
100
LEFT
40
80
100
80

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 96 percent in the left ear.

An April 2006 lay statement from a former co-worker indicates 
that she had worked with the Veteran for approximately 19 
years, and in 2003 he began having difficulty hearing and 
would frequently have to request her to speak at a louder 
volume.

On VA examination in August 2006 an audiological evaluation 
revealed as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
60
70
70
LEFT
35
45
60
60

Speech audiometry revealed speech recognition ability of 70 
percent in the right ear and of 88 percent in the left ear. 
The examiner summarized the results as moderate to severe 
sensorineural hearing loss in the right ear, mild to moderate 
hearing loss in the left ear. 

On re-examination in July 2007, the audiological evaluation 
revealed:



HERTZ



1000
2000
3000
4000
RIGHT
60
55
65
70
LEFT
35
45
60
60

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 84 percent in the left ear. 
The examiner noted the Veteran's report that he had to 
concentrate to hear noises because they generally were only 
as loud as a whisper to him.

According to these findings there is a basis to implement an 
increase in rating during the initial time period bilateral 
hearing loss has been evaluated as noncompensable, through 
assignment of a 10 percent evaluation effective September 3, 
2004. The September 2001 audiometric testing completed at a 
private otology clinic provided results consistent with a 
designation of II in each ear. Under the applicable rating 
table this corresponds to a noncompensable evaluation. As 
indicated, subsequent periodic evaluations showed 
substantially similar results, particularly stable findings 
in the left ear, and any threshold shifts were minimal and 
did not change the outcome for rating purposes. The February 
2003 VA examination likewise does not support a compensable 
rating, based on designations of II in the right ear and I in 
the left ear. An April 2004 test completed at the same clinic 
noted above supports numerical designations of IX in the 
right ear, but of only I in the left, and continues to 
warrant a noncompensable rating. 

However, the report of a September 2004 audiological 
evaluation shows a significant deterioration in test results, 
which corresponds to designations of VII in the right ear, 
and II in the left ear. Per Table VII under the rating 
criteria, there is the objective basis to assign a 10 percent 
rating as of the September 3, 2004 date of the evaluation 
report. 

Since then there is no further indication of worsening in 
hearing loss that would require assignment of an evaluation 
in excess of 10 percent. The VA examination of March 2006 
indicates results consistent with designations of V in the 
right ear and II on the left side. The July 2007 VA 
examination report meanwhile establishes findings of IV in 
the right ear, and II in the left ear. As these results 
continue to warrant a 10 percent evaluation under the rating 
formula, there is no basis to assign any higher schedular 
rating. 

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation. 
The Veteran has not shown that his service-connected 
bilateral hearing loss has caused him marked interference 
with employment, meaning above and beyond that contemplated 
by his current schedular ratings. The July 2007 VA 
examination report does indicate the Veteran's report that he 
had to concentrate closely to hear noises as these did not 
seem to be above a whisper. See e.g., Martinak v. Nicholson, 
21 Vet. App. 447, 455-56 (2007) (in view of potential 
entitlement to extraschedular rating the examiner should 
describe effect of hearing loss on occupational functioning 
and daily activities). There is further medical evidence 
however, that he has successfully utilized hearing aids for 
treatment purposes. The Veteran's bilateral hearing loss also 
has not necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards. In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 277 (1995). 

For these reasons, the Board is granting a 10 percent rating 
for bilateral hearing loss from September 3, 2004 up until 
August 29, 2006. The remaining claim for an increase during 
any other time period under consideration is denied. To the 
extent the preponderance of the evidence does not warrant any 
further increased rating, the benefit-of-the-doubt doctrine 
is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.
   
  	(CONTINUED ON NEXT PAGE)







ORDER

Service connection for residuals of a head injury is denied.

An initial compensable rating for bilateral hearing loss from 
November 5, 2002 to September 2, 2004 is denied.

A 10 percent rating for bilateral hearing loss from September 
3, 2004 to August 29, 2006 is granted, subject to the law and 
regulations governing the payment of VA compensation. 

A higher rating than 10 percent for bilateral hearing loss 
since August 30, 2006 is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


